UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6454



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHRISTOPHER ANDARYL WILLS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-99-52-S, CA-02-119-S)


Submitted:   August 28, 2002             Decided:   September 25, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Andaryl Wills, Appellant Pro Se.      Thomas Michael
DiBiagio, Tarra R. DeShields-Minnis, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Andaryl Wills seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    We have reviewed the record and conclude on the reasoning

of the district court that Wills has not made a substantial showing

of the denial of a constitutional right.            See United States v.

Wills,    Nos.   CR-99-52-S;    CA-02-119-S   (D.   Md.    Jan.   14,   2002).

Accordingly,     we   deny     Wills’   motion   for   a    certificate    of

appealability and dismiss the appeal.            See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                        2